DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 6 April 2020.  Claims 1-20 are pending and have been examined.  

Examiner’s Note

The claim recites the combination of additional elements of receiving sensor measurement data that is generated by sensors monitoring equipment at a wellsite during operation and determine the condition of the equipment, additionally develop and refine a digital avatar using a model to predict future changes. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically using sensor data to determine conditions of the equipment in order to predict future changes which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisk et al. (U.S. Patent Publication 2017/0076209 A1) (hereafter Sisk) in view of HUNT et al. (U.S. Patent Publication 2011/0295460 A1) (hereafter Hunt).

	Referring to Claim 1, Sisk teaches a computer program product comprising:

a non-transitory, computer-readable medium comprising instructions that, when executed by a processor of a processing system, cause the processing system to: (see; par. [0009] of Sisk teaches a computer readable storage medium and processors).

receive a plurality of sensor measurements each generated by a corresponding sensor of a piece of equipment at a wellsite during operation of the piece of equipment (see; par. [0023] of Sisk teaches receiving sensor data that is measuring of equipment at the par. [0032] an oil well site).

generate a condition indicator for each sensor based on a corresponding sensor measurement (see; par. [0022]-[0023] of Sisk teaches generating data regarding the condition of the equipment that is being measured by sensors).

record each condition indicator over a period of time (see; par. [0021]-[0023] of Sisk teaches sensor data is recorded over time as a series of data).

determine a condition of the piece of equipment based on at least one of the recorded condition indicators (see; par. [0008] of Sisk teaches determining using measured sensors from the equipment the parameters of the equipment, par. [0032] of equipment stat at an oil well site).

a model correlating operation of the piece of equipment over time with a progression of the recorded condition indicators to predict future changes in condition of the piece of equipment (see; par. [0021] of Sisk teaches generating a model that, par. [0032] predicts the future equipment operational status, that is also based on par. [0023] recorded time series data over time).

Sisk does not explicitly disclose the following limitation, however,

Hunt teaches develop or refine a digital avatar (see; par. [0026] of Hunt teaches on a map the depiction of a digital representation (i.e. avatar) that can be selected for more information about the equipment (i.e. refine)).

The Examiner notes that Sisk teaches similar to the instant application teaches managing performance of systems at well sites.  Specifically, Sisk discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hunt teaches remote management of systems for equipment and as it is comparable in certain respects to Sisk which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sisk discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events.  However, Sisk fails to disclose develop or refine a digital avatar.

Hunt discloses develop or refine a digital avatar.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Sisk the develop or refine a digital avatar as taught by Hunt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sisk and Hunt teach the collecting and analysis of data in order to monitor and predict equipment and managing performance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Sisk in view of Hunt teaches the computer program product above, Sisk further discloses a computer program product having the limitations of:

determine the condition of the piece of equipment based on a change in at least one of the recorded condition indicators (see; par. [0022] and par. [0032] of Sisk teaches determining the status of operating conditions of the equipment, par. [0043] where the collected data can compare conditions between similar equipment (i.e. indicators)).


	Referring to Claim 3, see discussion of claim 2 above, while Sisk in view of Hunt teaches the computer program product above, Sisk further discloses a computer program product having the limitations of:

output information related to maintenance of the piece of equipment when at least one of the recorded condition indicators meets or falls below a predetermined performance threshold (see; par. [0021] of Sisk teaches sensor data is monitored in order to determine if corrective action or maintenance is required, par. [0022] based on changes in the operations, and par. [0068] can be analyzed based on a determined percentage threshold in determining if maintenance is required).


	Referring to Claim 6, see discussion of claim 1 above, while Sisk in view of Hunt teaches the computer program product above, Sisk further discloses a computer program product having the limitations of,

predict a future progression of conditions of the piece of equipment at the wellsite over time during operation of a well construction and/or well operation plan, based on: details of the plan and data reflecting an existing progression of conditions of the piece of equipment during operation (see; par. [0007] of Sisk teaches generating a future prediction of conditions of equipment, par. [0021]-[0023] and par. [0032] for well operations, and planning based on current conditions of the equipment as well as similar equipment during operations).


	Referring to Claim 18, Sisk in view of Hunt teaches a method.  Claim 18 recites the same or similar limitations as those addressed above in claim 1, Claim 18 is therefore rejected for the same reasons as set forth above in claim 1.


Claims 4, 5, 7-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisk et al. (U.S. Patent Publication 2017/0076209 A1) (hereafter Sisk) in view of HUNT et al. (U.S. Patent Publication 2011/0295460 A1) (hereafter Hunt) in further view of WANG et al. (U.S. Patent Publication 2017/0185943 A1) (hereafter Wang).

	Referring to Claim 4, see discussion of claim 1 above, while Sisk in view of Hunt teaches the computer program product above, Sisk does not explicitly disclose a computer program product having the limitations of, however,

Hunt teaches the development or refinement of the digital avatar (see; par. [0026] of Hunt teaches on a map the depiction of a digital representation (i.e. avatar) that can be selected for more information about the equipment (i.e. refine)).

The Examiner notes that Sisk teaches similar to the instant application teaches managing performance of systems at well sites.  Specifically, Sisk discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hunt teaches remote management of systems for equipment and as it is comparable in certain respects to Sisk which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sisk discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events.  However, Sisk fails to disclose develop or refine a digital avatar.

Hunt discloses develop or refine a digital avatar.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Sisk the develop or refine a digital avatar as taught by Hunt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sisk and Hunt teach the collecting and analysis of data in order to monitor and predict equipment and managing performance and they do not contradict or diminish the other alone or when combined.

Sisk in view of Hunt does not explicitly disclose the following limitation, however,

Wang teaches comprising the model comprises generating a cost of service delivery (COSD) for the piece of equipment (see; par. [0011] of Wang teaches a linear programing model to define production schedule, human resources, inventory and machine resources to par. [0024] and par. [0030] determine operational costs associated with production details).

The Examiner notes that Sisk teaches similar to the instant application teaches managing performance of systems at well sites.  Specifically, Sisk discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hunt teaches remote management of systems for equipment and as it is comparable in certain respects to Sisk which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Wang teaches data analysis for predictive scheduling optimization for product production and as it is comparable in certain respects to Sisk and Hunt which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sisk and Hunt discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events.  However, Sisk and Hunt fails to disclose the model comprises generating a cost of service delivery (COSD) for the piece of equipment.

Wang discloses the model comprises generating a cost of service delivery (COSD) for the piece of equipment.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Sisk and Hunt the model comprises generating a cost of service delivery (COSD) for the piece of equipment as taught by Hunt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sisk, Hunt, and Wang teach the collecting and analysis of data in order to monitor and predict equipment and managing performance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 1 above, while Sisk in view of Hunt teaches the computer program product above, Sisk further discloses a computer program product having the limitations of, 

the instructions, when executed, cause the processing system to determine, based on details of a well construction and/or well operation plan for the wellsite: (see; Abstract of Sisk teaches the monitoring of well site operational parameters).

Sisk in view of Hunt does not explicitly disclose the following limitation, however,

Wang teaches a cost of production of a resource, a cost of the piece of equipment used for production of the resource, a predicted profit from production of the resource, or a combination thereof (see; par. [0070]-[0071] of Wang teaches determining the machine operational costs based on production planning, par. [0034] and positively influence associated profit (i.e. planning impacts future or predicted profit)).

The Examiner notes that Sisk teaches similar to the instant application teaches managing performance of systems at well sites.  Specifically, Sisk discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hunt teaches remote management of systems for equipment and as it is comparable in certain respects to Sisk which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Wang teaches data analysis for predictive scheduling optimization for product production and as it is comparable in certain respects to Sisk and Hunt which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sisk and Hunt discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events.  However, Sisk and Hunt fails to disclose a cost of production of a resource, a cost of the piece of equipment used for production of the resource, a predicted profit from production of the resource, or a combination thereof.

Wang discloses a cost of production of a resource, a cost of the piece of equipment used for production of the resource, a predicted profit from production of the resource, or a combination thereof.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Sisk and Hunt a cost of production of a resource, a cost of the piece of equipment used for production of the resource, a predicted profit from production of the resource, or a combination thereof as taught by Hunt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sisk, Hunt, and Wang teach the collecting and analysis of data in order to monitor and predict equipment and managing performance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Sisk in view of Hunt teaches the computer program product above, Sisk further discloses a computer program product having the limitations of,

determine first data, or receive the first data as input, wherein the first data is determined based at least partially on details of a well construction and/or well operation plan for a wellsite and wherein the first data includes: (see; par. [0021] of Sisk teaches determining the operations of a well site in order to provide recommendations and improve site operations at the well site based on collected current operating conditions from sensors).

predict a future progression of conditions of one or more pieces of equipment at the wellsite over time during operation of the plan based at least partially on: details of the plan, second data reflecting an existing progression of conditions of one or more pieces of equipment during operation (see; par. [0002]-[0007] of Sisk teaches sensor monitoring a well site and uses vectors to correlate events in order to predict future data as part of an estimation from a model representing the condition of the equipment at the well site).

to operate at the wellsite (see; par. [0032] of Sisk teaches operating a well site).

Sisk in view of Hunt does not explicitly disclose the following limitation, however,

Wang teaches a cost of production of a resource, a cost of equipment used for production of the resource, a predicted profit from production of the resource, or a combination thereof (see; par. [0070]-[0071] of Wang teaches determining a cost of production resources including human resources, cost of equipment that, par. [0034] in order to positively influence associated profit), and
propose changes to the plan based on a comparison of the input or determined cost of production, cost of the piece of equipment, and/or predicted profit to a cost of service delivery (COSD) for the piece of equipment (see; par. [0011] of Wang teaches a linear programing model to define production schedule, human resources, inventory and machine resources to par. [0024] and par. [0030] determine operational costs associated with production details, par. [0047] where operational cost identify by verifying operational costs in order to make determination is costs are too high and make changes).

The Examiner notes that Sisk teaches similar to the instant application teaches managing performance of systems at well sites.  Specifically, Sisk discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hunt teaches remote management of systems for equipment and as it is comparable in certain respects to Sisk which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Wang teaches data analysis for predictive scheduling optimization for product production and as it is comparable in certain respects to Sisk and Hunt which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sisk and Hunt discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events.  However, Sisk and Hunt fails to disclose a cost of production of a resource, a cost of equipment used for production of the resource, a predicted profit from production of the resource, or a combination thereof, and propose changes to the plan based on a comparison of the input or determined cost of production, cost of the piece of equipment, and/or predicted profit to a cost of service delivery (COSD) for the piece of equipment.

Wang discloses production of a resource, a cost of equipment used for production of the resource, a predicted profit from production of the resource, or a combination thereof, and propose changes to the plan based on a comparison of the input or determined cost of production, cost of the piece of equipment, and/or predicted profit to a cost of service delivery (COSD) for the piece of equipment.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Sisk and Hunt production of a resource, a cost of equipment used for production of the resource, a predicted profit from production of the resource, or a combination thereof, and propose changes to the plan based on a comparison of the input or determined cost of production, cost of the piece of equipment, and/or predicted profit to a cost of service delivery (COSD) for the piece of equipment. as taught by Hunt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sisk, Hunt, and Wang teach the collecting and analysis of data in order to monitor and predict equipment and managing performance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 7 above, while Sisk in view of Hunt in further view of Wang teaches the computer program product above, Sisk further discloses a computer program product having the limitations of,

at the wellsite (see; par. [0032] of Sisk teaches operational information from the well site).

Sisk in view of Hunt does not explicitly disclose the following limitation, however,

Wang teaches the proposed changes are to reduce or minimize one or more of the costs of production, equipment, and service delivery (see; par. [0011] of Wang teaches a linear programing model to define production schedule, human resources, inventory and machine resources to par. [0024] and par. [0030] determine operational costs associated with production details, par. [0047] where operational cost identify by verifying operational costs in order to make determination is costs are too high and make changes (i.e. reduce or minimize costs)).

The Examiner notes that Sisk teaches similar to the instant application teaches managing performance of systems at well sites.  Specifically, Sisk discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hunt teaches remote management of systems for equipment and as it is comparable in certain respects to Sisk which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Wang teaches data analysis for predictive scheduling optimization for product production and as it is comparable in certain respects to Sisk and Hunt which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sisk and Hunt discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events.  However, Sisk and Hunt fails to disclose the proposed changes are to reduce or minimize one or more of the costs of production, equipment, and service delivery.

Wang discloses the proposed changes are to reduce or minimize one or more of the costs of production, equipment, and service delivery.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Sisk and Hunt the proposed changes are to reduce or minimize one or more of the costs of production, equipment, and service delivery as taught by Hunt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sisk, Hunt, and Wang teach the collecting and analysis of data in order to monitor and predict equipment and managing performance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, see discussion of claim 7 above, while Sisk in view of Hunt in further view of Wang teaches the computer program product above, Sisk does not explicitly disclose a computer program product having the limitations of,

Wang teaches the proposed changes are to increase or maximize profit from production of the resource (see; par. [0034] of Wang teaches the making positive influences overall production efficiency and associated profit by assigning production steps, and par. [0047] where operational cost identify by verifying operational costs in order to make determination is costs are too high and make changes (i.e. reduce or minimize costs) and increase profit).

The Examiner notes that Sisk teaches similar to the instant application teaches managing performance of systems at well sites.  Specifically, Sisk discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hunt teaches remote management of systems for equipment and as it is comparable in certain respects to Sisk which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Wang teaches data analysis for predictive scheduling optimization for product production and as it is comparable in certain respects to Sisk and Hunt which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sisk and Hunt discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events.  However, Sisk and Hunt fails to disclose the proposed changes are to increase or maximize profit from production of the resource.

Wang discloses the proposed changes are to increase or maximize profit from production of the resource.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Sisk and Hunt the proposed changes are to increase or maximize profit from production of the resource as taught by Hunt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sisk, Hunt, and Wang teach the collecting and analysis of data in order to monitor and predict equipment and managing performance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 7 above, while Sisk in view of Hunt in further view of Wang teaches the computer program product above, Sisk further discloses a computer program product having the limitations of,

at the wellsite wellsite (see; par. [0032] of Sisk teaches operational information from the well site).

Sisk in view of Hunt does not explicitly disclose the following limitation, however,

Wang teaches the proposed changes are to: reduce or minimize one or more of the costs of production, equipment, and service delivery and increase or maximize profit from production of the resource (see; par. [0034] of Wang teaches the making positive influences overall production efficiency and associated profit by assigning production steps, and par. [0047] where operational cost identify by verifying operational costs in order to make the determination that costs are too high and changes are needed (i.e. reduce or minimize costs) and increase profit).

The Examiner notes that Sisk teaches similar to the instant application teaches managing performance of systems at well sites.  Specifically, Sisk discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hunt teaches remote management of systems for equipment and as it is comparable in certain respects to Sisk which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Wang teaches data analysis for predictive scheduling optimization for product production and as it is comparable in certain respects to Sisk and Hunt which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sisk and Hunt discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events.  However, Sisk and Hunt fails to disclose the proposed changes are to: reduce or minimize one or more of the costs of production, equipment, and service delivery and increase or maximize profit from production of the resource.

Wang discloses the proposed changes are to: reduce or minimize one or more of the costs of production, equipment, and service delivery and increase or maximize profit from production of the resource.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Sisk and Hunt the proposed changes are to: reduce or minimize one or more of the costs of production, equipment, and service delivery and increase or maximize profit from production of the resource as taught by Hunt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sisk, Hunt, and Wang teach the collecting and analysis of data in order to monitor and predict equipment and managing performance and they do not contradict or diminish the other alone or when combined).


	Referring to Claim 11, see discussion of claim 7 above, while Sisk in view of Hunt in further view of Wang teaches the computer program product above, Sisk further discloses a computer program product having the limitations of,

the instructions, when executed, cause the processing system to perform the comparison (see; par. [0021]-[0023] of Sisk teaches performing a comparison of cost of operational equipment and similar equipment).


	Referring to Claim 12, see discussion of claim 7 above, while Sisk in view of Hunt in further view of Wang teaches the computer program product above, Sisk in view of Hunt further does not explicitly disclose a computer program product having the limitations of, however,

Wang teaches the comparison includes an iterative loop such that the proposal of changes reflects combinatorial impact of the details of the plan on the costs and/or profit (see; par. [0051]-[0058] of Wang teaches an iterative loop to determine a production schedule to optimize the profit which includes  costs of having resources and equipment).

The Examiner notes that Sisk teaches similar to the instant application teaches managing performance of systems at well sites.  Specifically, Sisk discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hunt teaches remote management of systems for equipment and as it is comparable in certain respects to Sisk which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Wang teaches data analysis for predictive scheduling optimization for product production and as it is comparable in certain respects to Sisk and Hunt which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sisk and Hunt discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events.  However, Sisk and Hunt fails to disclose the comparison includes an iterative loop such that the proposal of changes reflects combinatorial impact of the details of the plan on the costs and/or profit.

Wang discloses the comparison includes an iterative loop such that the proposal of changes reflects combinatorial impact of the details of the plan on the costs and/or profit.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Sisk and Hunt the comparison includes an iterative loop such that the proposal of changes reflects combinatorial impact of the details of the plan on the costs and/or profit as taught by Hunt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sisk, Hunt, and Wang teach the collecting and analysis of data in order to monitor and predict equipment and managing performance and they do not contradict or diminish the other alone or when combined).


	Referring to Claim 13, see discussion of claim 7 above, while Sisk in view of Hunt in further view of Wang teaches the computer program product above, Sisk in view of Hunt further does not explicitly disclose a computer program product having the limitations of, however,

Wang teaches the prediction is further based on the first data (see; par. [0017] of Wang teaches a predictive scheduling that is completed based par. [0047]-[0058] operational cost, and par. [0051]-[0058] this is based on iterative  loop to determine production schedule which includes the impact on cost (i.e. first data)).

The Examiner notes that Sisk teaches similar to the instant application teaches managing performance of systems at well sites.  Specifically, Sisk discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hunt teaches remote management of systems for equipment and as it is comparable in certain respects to Sisk which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Wang teaches data analysis for predictive scheduling optimization for product production and as it is comparable in certain respects to Sisk and Hunt which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sisk and Hunt discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events.  However, Sisk and Hunt fails to disclose the prediction is further based on the first data.

Wang discloses the prediction is further based on the first data.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Sisk and Hunt the prediction is further based on the first data as taught by Hunt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sisk, Hunt, and Wang teach the collecting and analysis of data in order to monitor and predict equipment and managing performance and they do not contradict or diminish the other alone or when combined).


	Referring to Claim 14, see discussion of claim 7 above, while Sisk in view of Hunt in further view of Wang teaches the computer program product above, Sisk further discloses a computer program product having the limitations of,

	from the well site (see; par. [0032] of Sisk teaches monitoring the operations of equipment from a well site

Wang teaches the first data includes: the cost of production of the resource (see; par. [0046] of Wang teaches human resources used in production), and
the cost of equipment used for production of the resource (see; par. [0055] of Wang teaches cost associated with machining resources), and
the predicted profit from production of the resource (see; par. [0038] of Wang teaches prediction of profit based on cost level using optimized scheduling).

The Examiner notes that Sisk teaches similar to the instant application teaches managing performance of systems at well sites.  Specifically, Sisk discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hunt teaches remote management of systems for equipment and as it is comparable in certain respects to Sisk which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Wang teaches data analysis for predictive scheduling optimization for product production and as it is comparable in certain respects to Sisk and Hunt which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sisk and Hunt discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events.  However, Sisk and Hunt fails to disclose the first data includes: the cost of production of the resource, the cost of equipment used for production of the resource, and the predicted profit from production of the resource.

Wang discloses the first data includes: the cost of production of the resource, the cost of equipment used for production of the resource, and the predicted profit from production of the resource.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Sisk and Hunt the first data includes: the cost of production of the resource, the cost of equipment used for production of the resource, and the predicted profit from production of the resource as taught by Hunt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sisk, Hunt, and Wang teach the collecting and analysis of data in order to monitor and predict equipment and managing performance and they do not contradict or diminish the other alone or when combined).


	Referring to Claim 15, see discussion of claim 14 above, while Sisk in view of Hunt in further view of Wang teaches the computer program product above, Sisk in view of Hunt does not explicitly disclose a computer program product having the limitations of, however,

Wang teaches wherein the prediction is further based on the first data (see; par. [0017] and par. [0083] of Wang teaches with respect to optimizing schedules regarding operational costs predicting the schedules in order to optimize profits).

The Examiner notes that Sisk teaches similar to the instant application teaches managing performance of systems at well sites.  Specifically, Sisk discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hunt teaches remote management of systems for equipment and as it is comparable in certain respects to Sisk which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Wang teaches data analysis for predictive scheduling optimization for product production and as it is comparable in certain respects to Sisk and Hunt which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sisk and Hunt discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events.  However, Sisk and Hunt fails to disclose the prediction is further based on the first data.

Wang discloses the prediction is further based on the first data.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Sisk and Hunt the prediction is further based on the first data as taught by Wang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sisk, Hunt, and Wang teach the collecting and analysis of data in order to monitor and predict equipment and managing performance and they do not contradict or diminish the other alone or when combined).


	Referring to Claim 16, see discussion of claim 7 above, while Sisk in view of Hunt in further view of Wang teaches the computer program product above, Sisk further discloses a computer program product having the limitations of, 

the piece of equipment is a portion of a drilling rig at the wellsite (see; par. [0032] of Sisk teaches a piece of equipment that is being monitored for operational status of a well site).


	Referring to Claim 17, see discussion of claim 16 above, while Sisk in view of Hunt in further view of Wang teaches the computer program product above, Sisk in view of Hunt does not explicitly disclose a computer program product having the limitations of, however,

the portion of the rig apparatus is at least a portion of one or more of a hoisting system, a fluid circulating system, a rotating system, a power system, and a well control system (see; par. [0030]-[0033] of Sisk teaches part of the wellsite that is being monitored for its operational status is the related to the power system).


	Referring to Claim 19, see discussion of claim 18 above, while Sisk in view of Hunt teaches the method above Claim 19 recites the same or similar limitations as those addressed above in claim 7, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 20, see discussion of claim 19 above, while Sisk in view of Hunt in further view of Wang teaches the computer program product above, Sisk further discloses a computer program product having the limitations of,

for the piece of equipment to operate at the wellsite (see; par. [0032] of Sisk teaches piece of equipment 

Sisk in view of Hunt does not explicitly disclose the following noted exception;

Wang teaches compare the determined or input cost of production, cost of the piece of equipment, and/or predicted profit to a cost of service delivery (COSD) for the piece of equipment to operate at the wellsite (see; par. [0024] and par. [0030] of Wang teaches costs associated with production details), and
propose changes to the plan based on the comparison, wherein the proposed changes are to: reduce or minimize one or more of the costs of production, equipment, and service delivery; and/or increase or maximize profit from production of the resource, based on consideration of costs of production, equipment, and service delivery (see; par. [0017] used for predicting scheduling to optimize profit, par. [0085] including reducing cost of production related to human resources needed, as well as inventory needed).

The Examiner notes that Sisk teaches similar to the instant application teaches managing performance of systems at well sites.  Specifically, Sisk discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hunt teaches remote management of systems for equipment and as it is comparable in certain respects to Sisk which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Wang teaches data analysis for predictive scheduling optimization for product production and as it is comparable in certain respects to Sisk and Hunt which managing performance of system at well sites as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sisk and Hunt discloses the monitoring at well sites equipment parameters where events are modeled to predict well site events.  However, Sisk and Hunt fails to disclose compare the determined or input cost of production, cost of the piece of equipment, and/or predicted profit to a cost of service delivery (COSD) for the piece of equipment to operate at the wellsite, and propose changes to the plan based on the comparison, wherein the proposed changes are to: reduce or minimize one or more of the costs of production, equipment, and service delivery; and/or increase or maximize profit from production of the resource, based on consideration of costs of production, equipment, and service delivery.

Wang discloses compare the determined or input cost of production, cost of the piece of equipment, and/or predicted profit to a cost of service delivery (COSD) for the piece of equipment to operate at the wellsite, and propose changes to the plan based on the comparison, wherein the proposed changes are to: reduce or minimize one or more of the costs of production, equipment, and service delivery; and/or increase or maximize profit from production of the resource, based on consideration of costs of production, equipment, and service delivery.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Sisk and Hunt compare the determined or input cost of production, cost of the piece of equipment, and/or predicted profit to a cost of service delivery (COSD) for the piece of equipment to operate at the wellsite, and propose changes to the plan based on the comparison, wherein the proposed changes are to: reduce or minimize one or more of the costs of production, equipment, and service delivery; and/or increase or maximize profit from production of the resource, based on consideration of costs of production, equipment, and service delivery as taught by Wang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sisk, Hunt, and Wang teach the collecting and analysis of data in order to monitor and predict equipment and managing performance and they do not contradict or diminish the other alone or when combined).


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Madasu et al. (U.S. Patent Publication 2021/0332684 A1) discloses a real-time diversion control for stimulation treatments using tortuosity and step down analysis.
XENOS et al. (U.S. Patent Publication 2019/0258235 A1) discloses an automated supervisory control system.
VINCELETTE et al. (U.S. Patent Publication 2018/0320505 A1) discloses a transducers and acoustic emitters for fiber-optic-based acoustic sensing.
Spacek (U.S. Patent 9,772,608 B2) discloses oil well improvement system well monitor and control subsystem.
Azevedo et al. (U.S. Patent Publication 2018/0180214 A1) discloses on demand remote predictive monitoring for industrial equipment analysis and cost forecast.
Liu (U.S. Patent Publication 2017/0109684 A1) discloses assignment and management of tasks to perform wellsite operations.
Harkless et al. (U.S. Patent Publication 2016/0186531 A1) discloses a method of and system for remote diagnostic of an operational system.
Boneti et al. (U.S. Patent Publication 2014/0303949 A1) discloses a simulation of production systems.
Piovesan et al. (U.S. Patent Publication 2011/0071963 A1) discloses a method, system, and apparatus for intelligent management of oil and gas platform surface equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623